Citation Nr: 1102610	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for depression as secondary 
to the service connected disability of lumbosacral disc disease, 
L5-S1.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for disability manifested 
by dry skin.

4.  Entitlement to service connection for disability manifested 
by achy joints.

5.  Entitlement to service connection for disability manifested 
by fatigue.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for disability manifested 
by weight loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in March 2010 for further development.  

The Veteran presented testimony at a Board hearing in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Board notes that its March 2010 remand instructions included 
directions for VA examinations and for PTSD stressor 
verification.  The case has been returned to the Board.  However, 
it appears that most of the remand instructions were not carried 
out.  It appears that some examinations were scheduled, but there 
are no reports of any examinations in the claims file.  Moreover, 
a supplemental statement of the case was not issued.  

The United States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by 
the Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.

Depression
A March 2007 VA psychiatric examination included several 
diagnoses, including major depressive disorder.  However, 
although the examiner noted at the beginning of the examination 
report that the Veteran was claiming depression secondary to his 
service-connected back disability, no opinion was offered in this 
regard.  As such, the examination report does not provide the 
medical opinion necessary to allow for informed appellate review.

PTSD 
The RO denied the Veteran's claim for PTSD on the basis that his 
alleged stressors were not verified.  The Veteran claimed to have 
witnessed two people killed when one was run over by a Humvee and 
another was killed in a mine field. He provided the names of SSG 
Hensen and SPC Fuller.  The U. S. Army and Joint Services Records 
Research Center (JSRCC) stated that a search did not reflect that 
either of these soldiers were killed in action.

At his October 2009 Board hearing, the Veteran testified as to 
Scud attacks while he was stationed at Kabul Towers in Dhahran, 
Saudi Arabia.  The Veteran also submitted evidence from the 
internet (www.gulflink.osd.mil) that reflects that Dhahran was 
subject to Scud attacks numerous times in January and February 
1991.  The service personnel records confirm that the Veteran was 
stationed in Southwest Asia from January 1991 to May 1991.  
However, they do not appear to show whether or not he was 
stationed at Kabul Towers or anywhere in Dhahran, Saudi Arabia.

In June 2010, the RO created a stressor verification request that 
purportedly was sent to the Defense Personnel Records Information 
System (DPRIS).  It does not appear that any response was 
received.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United 
States Court of Appeals for Veterans Claims (Court) addressed a 
claim for service connection for PTSD and noted that "[a]lthough 
the unit records do not specifically state that the Veteran was 
present during the rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to attacks."  Upon 
further review of the above, the Board finds that the stressors 
described by the Veteran are arguably of sufficient detail in 
terms of dates and locations to allow for an attempt at 
verification.

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been 
amended.  The result is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  

Under the revised regulation, service connection can be granted 
if the evidence demonstrates: (1) a current diagnosis of PTSD 
(rendered by an examiner specified by the regulation); (2) an in-
service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically related to the Veteran's fear 
of hostile military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted with by VA; and (3) the Veteran's 
PTSD symptoms have been medically related to the in-service 
stressor by a VA psychiatrist or psychologist, or one contracted 
with by VA.  

Dry skin, achy joints, fatigue, irritable bowel syndrome, 
unexplained weight loss The Board notes that the Veteran has not 
been afforded a VA examination addressing his alleged dry skin, 
achy joints, fatigue, irritable bowel syndrome, and unexplained 
weight loss.  The Board finds that a VA examination is warranted 
to determine whether these alleged disabilities are related to 
service.

Service connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States. 38 C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include "medically 
unexplained chronic multisymptom illness," such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome, as well 
as any diagnosed illness that the Secretary determines by 
regulation to be service-connected.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 
976 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's 
service personnel records to JSRCC for the 
purpose of searching the unit records of 
the 1st ACS to ascertain whether the 
Veteran's unit was stationed in Dhahran, 
Saudi Arabia from January 1991 to February 
1991.  If so, appropriate verification of 
any Scud attacks during this period of time 
should be requested.

2.  Regardless of whether a claimed 
stressor is corroborated, the Veteran 
should be scheduled for a VA psychiatric 
examination by a psychiatrist.  If a 
claimed stressor has been corroborated, the 
examiner should be informed of the details 
of the stressor(s).

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
indicated special tests should be 
conducted.  The examiner should clearly 
report all current psychiatric disorders 
which are diagnosed on examination.

     a)  If a diagnosis of PTSD is made, 
the examiner should indicate whether the 
PTSD is related to either 

     (1)  a verified stressor, or 

     (2)  a claimed stressor that is 
related to the Veteran's fear of an in-
service hostile military or terrorist 
activity.    

     b)  As to any depression and any other 
diagnosed psychiatric disorder other than 
PTSD, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of disability) 
that such disorder was manifested during 
service or is otherwise causally related to 
service.

     c)  The examiner should also 
specifically offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
depressive disorder is proximately due to 
or has been aggravated by the Veteran's 
service-connected low back disability.

3.  The Veteran should be afforded 
appropriate VA examinations for the purpose 
of determining the nature, etiology and 
severity of the Veteran's dry skin, achy 
joints, fatigue, irritable bowel syndrome, 
and unexplained weight loss.  The claims 
file must be made available to the 
examiners for review in connection with the 
examination.  The examiners should clearly 
set forth all pertinent diagnosed disorders 
found on examination.

As to each such diagnosed disability, the 
appropriate examiner should opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
diagnosed disability was manifested during 
service or is otherwise causally related to 
service.

If signs or symptoms of the claimed 
disorders are objectively demonstrated, but 
such signs or symptoms cannot be attributed 
to a known medical diagnosis, the 
appropriate examiner should so state.

The examination report should include a 
complete rationale for all opinions 
expressed.

4.  In the interest of avoiding further 
remand, the RO should review the 
examination reports to ensure that they are 
responsive to the posed questions and 
include a rationale for all opinions.  If 
not, the report should be returned to the 
examiner for remedial action.

5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the issues 
on appeal under all theories of service 
connection raised as to the particular 
issues.  The RO should furnish the Veteran 
and his representative with an appropriate 
supplemental statement of the case, and 
afford an opportunity to respond before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



